Citation Nr: 1600114	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, evaluated as 20 percent disabling prior to April 21, 2009, evaluated as 20 percent disabling from June 1, 2009, to September 8, 2010, and evaluated as 20 percent disabling as of January 1, 2011, to include the issue of entitlement to an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied an increased rating for a lumbar spine disability.

In an April 2009 rating decision, the RO granted a temporary total rating for the lumbar spine disability due to treatment requiring convalescence, effective from April 21, 2009, to May 31, 2009.  In a February 2011 rating decision, the RO granted another temporary total rating for the lumbar spine disability, effective from September 9, 2010, to December 31, 2010.

In April 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  

In March 2014, the Board remanded the case for further development.  The Board took jurisdiction over the raised issue of entitlement to an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010, and found the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to be before the Board.  

In a December 2015 statement, the Veteran's representative raised the issue of whether there was clear and unmistakable error in a June 3, 2009, rating decision which granted service connection for radiculopathy of the lower extremities and assigned a single 10 percent rating effective April 22, 2009.  While a February 2015 rating decision essentially granted a separate 10 percent rating for radiculopathy of each lower extremity effective April 22, 2009, the representative asserted that an earlier effective date, and higher rating for each extremity, are warranted.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the claim for increase for a lumbar spine disability, in the prior remand, the Board requested that the AOJ adjudicate the inextricably intertwined issue of entitlement to an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010.  

Although the AOJ included the issue of an extension of a temporary total rating as part of the increased rating claim in the February 2015 supplemental statement of the case, the AOJ did not provide any reasons or bases regarding the issue or cite to any pertinent regulations.  This is insufficient to constitute an adjudication of the issue.  The AOJ must adjudicate the issue in a separate rating decision that provides the reasons and bases for the decision under the applicable law and regulations and provide notification of appellate rights.  See 38 C.F.R. §§ 19.25, 20.200 (2015).

According to the United States Court of Appeals for Veterans Claims (Court), a remand by the Board, as a matter of law, demands compliance.  The Court further ruled that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the case must again be remanded and the issue must be adjudicated before the Board may properly proceed with appellate review.

Also, while the June 2014 VA examination report shows an initial range of motion of flexion to 60 degrees and extension to 10 degrees, the examiner later indicated that there was unfavorable ankylosis of the entire thoracolumbar spine.  The AOJ denied the claim for increase in the February 2015 supplemental statement of the case and returned the case to the Board in March 2015.  In an April 2015 electronic mail, a nurse practitioner from the Wichita VA Medical Center (VAMC) stated that after reviewing the Veteran's claims file and VA medical records, the Veteran has ankylosis of the lumbar spine from L-3 to S-1 from surgical fusion and it does not involve the entire thoracolumbar spine.  To ensure due process, the AOJ should consider this evidence in the first instance.

Lastly, while the supplemental statement of the case cites to an electronic review of the Wichita VAMC treatment notes from 2009 to 2015, the record only contains treatment notes through April 2014.  In a statement received in March 2015, prior to the return of the case to the Board, the Veteran noted that he had an appointment earlier that month at the Wichita VAMC during which range of motion studies were conducted.  Especially in light of the fact that the Veteran has identified potentially pertinent evidence at the VAMC, the AOJ should obtain any treatment notes since April 2014.

With respect to the claim for a TDIU, in the prior remand, the Board requested that the AOJ send the Veteran a VCAA notice letter on the issue.  An April 2014 letter notified the Veteran that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation because of service-connected disabilities.  The letter then provided specific notice on the criteria for establishing an increased rating, secondary service connection, and direct service connection, but not a TDIU.  In compliance with the prior remand, the AOJ must send the Veteran a proper VCAA notice letter on the issue of entitlement to a TDIU, to include on an extra-schedular basis.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to a TDIU, on both a schedular and an extra-schedular basis.  

2.  Obtain any records of treatment from the Wichita VAMC since April 2014.

3.  Then, readjudicate the claims, to include the issue of entitlement to an extension of a temporary total rating due to treatment requiring convalescence, in effect from September 9, 2010, to December 31, 2010, with consideration of all the evidence added to the claims file since the issuance of the February 2015 supplemental statement of the case, to specifically include the March 2015 statement from the Veteran, and the April 2015 electronic mail from the VA nurse practitioner stating that the Veteran has ankylosis of the lumbar spine from L-3 to S-1 from surgical fusion and that it does not involve the entire thoracolumbar spine.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

